Title: From Thomas Jefferson to Albert Gallatin, 1 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Nov. 1. 07.
                        
                        I inclose you a letter & a pamphlet from the court of Chatham county in Georgia against Edward White
                            Inspector of the port of Savanna. he happens to be also a clerk of that court. he & his court have differed in opinion
                            about their rights & duties. the lawyers, as they always do, have given contrary opinions; the Governor has taken side
                            with the clerk, & the court want us to take side with them & remove White as Inspector. but what bearing has all this
                            on his conduct as Inspector? there is not a word of his being incorrect in that. they say indeed he has been guilty of
                            forgery in his records. but this is another name given to an act which might be only an error of conception in making his
                            entry. I send the papers to you as some of the members may perhaps speak with you on the subject. Affectionate
                        salutns.
                    